DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment field 03/18/2021 has been entered. Claim 1 has been amended and claims 2-3 have been cancelled. Therefore, claims 1 and 2 are now pending in the application.

Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art Huffman (US - 3,713,292) discloses Hydraulic Brake System comprising:
a master cylinder (10, Fig: 1) constituting a part of the braking device (Fig: 1) and arranged inside a storage chamber (as per figure 1, fire wall 12 divided vehicle interior to storage chamber {left side} and vehicle cabin {right side}) separated from a vehicle cabin, the master cylinder being configured to generate brake hydraulic pressure in accordance with a stroke of a piston sliding inside the cylinder (Fig: 1);
a pressing portion (14, 68, 70, Fig: 1) arranged inside the storage chamber (part of push rod 68 and 70 are inside the pressure generation portion 18 and 20, which are 
the pressing portion is a brake pedal unit (14, Fig: 1) including a brake pedal (14) and a link mechanism (66, Fig: 1) configured to displace the rod (68, 70) in response to an operation of the brake pedal (Fig: 1),
the operating portion (via 66, 72, 74, Fig: 1), is the link mechanism (66, 72, 74, Fig: 1) and
teaching reference T. P. Brazell (US - 2,649,814) discloses Remote-Control Pedal Operating Device comprising: an operating lever (24, Fig: 1-2) attached to the operating portion in a state where the operating portion is operable by the operating lever (the appliance includes an operated member indicated generally by the numeral 24, a mounting member indicated generally by the numeral 26 and a connecting member indicated generally by the numeral 28 which is operatively associated with the operating and operated members, Col: 3, Ln: 3-10, Fig: 1-2), wherein the operating lever extends downward to a position where the operating lever is accessible from outside the storage chamber (Figure 1 is a fragmentary side elevation view showing an automobile mounted upon an auto-mobile lift for elevating the same whereby a mechanic may obtain access to the hydraulic brakes of the vehicle for adjusting the same, the appliance forming the subject matter of this invention being shown in proper position to enable the mechanic to depress the pedal from a position 40 remote thereto, Col: 1, Ln: 33-41, Fig: 1).

Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claim 4 is also allowable by virtue of their dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657